DETAILED ACTION
	This Office Action is in response to the amendment filed in the Request for Consideration on March 15, 2021. Claims 1, 4 - 12 and 15 - 22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

Response to Amendment
The amendment filed in the Request for Continued Examination on March 15, 2021 has been entered and considered by the examiner. Based on the Examiner’s Note with regards to evaluating the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the 101 rejections have been withdrawn.

Examiner’s Note on 101
	Step 1: Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1.
	Step 2A (prong 1): The claims do not appear to recite certain methods of organizing human activity or mental processes. However, the step of “determining a prediction of pore pressure values for each measurement location within the target volume as the difference between the total mean stress from the geomechanical model 
 Step 2A (Prong 2): To determine if the claim recites additional elements (or combination of elements) that integrates the judicial exception into a practical application, and paragraph [0006] - [0009] discloses current methods with regards to pore-pressure prediction workflows, which are not able to predict the pressure of pressure anomalies and current methods that assume a stress field represented by one stress component representing the vertical stress, which is accurate only in the case of uniaxial deposition with vertical addition of sediments and no lateral deformations, and a need to provide more accurate predictions of pore pressures. This provides what is lacking in the current methods and the intentions of the invention. Paragraph [0010] discloses the improvement presented in the invention in improving the pore prediction by including not only vertical direction of loading, but also the horizontal directions as well as the presence of shear (differential) stress, and paragraphs [0011] - [0012] adds the geomechanical model used to obtain the surrogate stress of a complete stress tensor, as well as the pore pressure prediction includes analyzing load data with independent horizontal and vertical components and shear components. Paragraph [0054] and FIG. 1 discloses the use of a geomechanical model used to obtain the complete total stress tensor, which includes the mean total stress and shear stress. Paragraphs [0056] - [0057] discloses how horizontal effective stress is interrelated with vertical effective stress during uniaxial deposition, something the previous methods did not do, as paragraphs [0006] - [0009] showed they only assumed vertical stress, along with how shear stress is defined. This subject matter in the specification provides the improvement over the previous methods in the technical field. The claims recite the step of performing geomechanical model, which includes obtaining the total stress tensor at each measurement location, in which the total stress tensor includes not only the vertical stress, but also the total horizontal and shear stresses. Based on this subject matter, in combination with the remaining claimed limitations, including the judicial exception, the subject matter in the specification that provides the improvement over the previous methods are sufficiently recited in the claims that provides an improvement over the previous methods in the technical field. 
Accordingly, the claims are eligible at Step 2A (prong 2), and the rejections under 35 U.S.C. 101 are withdrawn. The remaining dependent claims do not appear to recite limitations that provides 101 issues based on 

Allowable Subject Matter
Claims 1, 4 - 12 and 15 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 12: The prior art of Sayers et al. (U.S. PG Pub 2007/0288170 A1) discloses locations selected to obtain P-wave and S-wave velocities and a micromechanical model used to account for stress-dependence and orientation distribution, as well as the total stress values used to predict pore pressure, and Huang et al 2011/0011595 A1) adds constructing a surrogate model based on values from sampling points.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A method, and for claim 12: A non-transitory computer-readable medium for determining a well path based on predicting pore pressure in a subsurface geological environment, comprising:
“performing a calibration step at a subset of the measurement locations, wherein pore pressure measurements are known at each of the subset of measurement locations and a complete stress tensor comprised of total vertical, horizontal, and shear stresses is determined at each of the subset of measurement locations using the geomechanical model, wherein the complete stress tensors are combined with the pore pressure measurements and a constraint between porosity, shear stress and mean effective stress based on an isoporosity surface is used to determine a surrogate stress at each of the subset of measurement locations, and wherein a relationship is established between velocity and surrogate stress using pairs of the velocity value and calculated surrogate stress at each of the subset of measurement locations that is applicable to all of the array of the measurement locations, and
for each measurement location of the array of measurement locations, determining the surrogate stress at each measurement location using the established relationship between velocity and surrogate stress”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
March 21, 2021